FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “First Amendment”) dated
as of December 1, 2004 is made and entered into by and between Coronado
Technology Group, L.L.C., an Arizona limited liability company (“Coronado”) on
the one hand, and Meade Instruments Corp., a Delaware corporation (“Buyer
Parent”), and Coronado Instruments, Inc., a California corporation and a wholly
owned subsidiary of Buyer Parent (“Buyer”), on the other for the purpose of
amending that certain Asset Purchase Agreement dated October 20, 2004 by and
between Coronado, Buyer Parent and Buyer (the “Agreement”). The Principals (as
defined in the Agreement) are also executing this First Amendment to evidence
their consent to the terms hereof.

NOW, THEREFORE, the parties agree as follows:

1. The parties hereto desire to enter into this First Amendment to make certain
modifications to the terms of the Agreement. Terms not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

2. Section 2.2 of the Agreement is hereby amended to read as follows:

“2.2 Purchase Price; Manner of Payment.

As consideration for the Buyer’s purchase of the Business Assets, Buyer shall
pay to Coronado the sum of $2,500,000 plus the amount specified in Section 2.2
(b) (the “Purchase Price”). The Purchase Price shall be payable as follows:

(a) $100,000, representing the payment provided pursuant to Section 6.1 below,
shall be paid on the Closing Date.

(b) $266,267.05, representing the payment for certain Retained Liabilities,
shall be paid on the Closing Date.

(c) $2,400,000, representing the balance of the Purchase Price, shall be paid on
January 3, 2005, provided that Coronado has delivered to Buyer documentation of
payoff or release of each of the Retained Liabilities. In the event such
documentation is not provided, Buyer shall have the right to hold back an amount
equal to the alleged Claim until such documentation is provided. On the Closing
Date, Buyer shall execute a Promissory Note in the amount of $2,400,000 in the
form of Exhibit 2.2 attached hereto (the “Purchase Note”). Subject to the
provisions of Article VII of this Agreement and other applicable provisions
herein, Buyer’s failure to make any payment on the Purchase Note shall be
considered a breach of the Agreement by Buyer for which Buyer Parent shall
indemnify Coronado under the terms of Section 7.2 of the Agreement.

The Purchase Price shall be paid by wire transfer of immediately available funds
to an account designated by Coronado. The portion of the Purchase Price
representing the Earnout Payment shall be paid in accordance with Section 2.3.”

3. The parties agree that the Closing Date shall be December 1, 2004.

4. Section 2.3(a) of the Agreement is hereby removed and deleted in its
entirety.

5. Section 7.1 of the Agreement is hereby amended to read as follows:

“7.1 Coronado’s and the Principals Agreement to Indemnify.

(a) Subject to the terms and conditions of this Article VII, Coronado and the
Principals, jointly and severally, agree to indemnify, defend and hold harmless
Buyer from and against all Liabilities suffered or incurred by Buyer or any of
its Affiliates arising from, relating to or otherwise in respect of any breach
of this Agreement by Coronado or the Principals, including, without limitation,
(i) any representations or warranties contained in Article III hereof, (ii) any
breach by Coronado or the Principals of any covenant in Article V and Article VI
in this Agreement, and (iii) and any and all Liabilities suffered or incurred by
Buyer or any of its Affiliates arising from, relating to or otherwise in respect
of any Retained Liabilities (collectively, “Buyer Claims”).

(b) With respect to Section 7.1(a) above, no Buyer Claim shall be asserted
unless it is equal to or greater than $10,000 in value, except with respect to
any of the Retained Liabilities, for which there is no such limitation. With
respect to indemnification arising out of Section 7.1(a) above, in no event
shall the total liability of Coronado and the Principals exceed in the aggregate
the Purchase Price (as adjusted pursuant to Section 2.3 hereof). Notwithstanding
the above, the forgoing limitations set forth in this Section 7.1(b) shall not
apply to any Buyer Claim resulting from fraud or any intentional
misrepresentation by Coronado or the Principals or failure by Coronado or the
Principals to perform their obligations under this Agreement, including such
failure by reason of an obstacle intentionally created by Coronado or the
Principals.

(c) If any Buyer Claim is pending or unresolved at the time any payment is due
to Coronado from Buyer or one of its Affiliates pursuant to Section 2.2 and 2.3
hereof, Buyer, its Affiliates or successors shall have the right, in addition to
other rights and remedies (whether under this Agreement or applicable law), to
withhold from such payment an amount equal to the amount of such Buyer Claim
until such matter is resolved. If it is finally determined that such Buyer Claim
is covered by this Section 7.1, the amount of such Buyer Claim may be offset
against the amount owed to Coronado by Buyer or one of its Affiliates pursuant
to Section 2.2 and 2.3 hereof and the remainder of the amount withheld, if any,
shall be delivered to Coronado pursuant to this Agreement together with interest
on such remainder amount for the actual number of days such payment was withheld
at a rate equal to 5% per annum.”

6. Schedule 1.42 to the Agreement is hereby amended to read as follows:

“Any and all Liabilities of Coronado, or the Principals or any of its Affiliates
arising from, relating to or otherwise in respect of any of the following
entities, regardless of the amount:

IRS back wage taxes
Management One
Spectrum Thin Film
Isle of Man
Blue Sky Research, Inc.”

7. Except as expressly supplemented and amended by this First Amendment, all of
the terms and conditions of the Agreement shall remain in full force and effect.
If a conflict exists between the provisions of this First Amendment and the
Agreement, this First Amendment shall control.

8. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument notwithstanding that any parties are not
signatories to each counterpart.

(signature pages follow)

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

CORONADO

CORONADO TECHNOLOGY GROUP, L.L.C.

         
 
  By:   /s/ Geraldine Hogan
 
       
 
  Name:   Geraldine Hogan
 
       
 
  Its:   Majority Shareholder
 
       
 
       
PRINCIPALS
 
 




      GERALDINE HOGAN

     
By:
  /s/ Geraldine Hogan
 
   
Name:
  Geraldine Hogan
 
   



      DAVID LUNT

     
By:
  /s/ David Lunt
 
   
Name:
  David Lunt
 
   



      JORDAN FRAZIER

     
By:
  /s/ Jordan P. Frazier
 
   
Name:
  Jordan P. Frazier
 
   



      ANDREW G. LUNT

     
By:
  /s/ Andrew Lunt
 
   
Name:
  Andrew Lunt
 
   



      NICHOLAS J. ILKA

         
 
  By:   /s/ Nick Ilka
 
       
 
  Name:   Nick Ilka
 
       
 
       
BUYER
 
 




      CORONADO INSTRUMENTS, INC.

         
 
  By:   /s/ Steven G. Murdock
 
       
 
  Name:
Title:   Steven G. Murdock
Chief Executive Officer
 
       
BUYER PARENT
 
 




      MEADE INSTRUMENTS CORP.

     
By:
  s/ Steven G. Murdock
 
   
Name:
Title:
  Steven G. Murdock
Chief Executive Officer
 
   

2